DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.

Response to Amendment
Applicant has submitted amendments to claims 1, 10 and 20. Claims 8 and 17 have been cancelled and therefore the rejection under 35 USC 112(b) of claims 8 and 17 are withdrawn. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-12 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintner-Meyer (US PUB. 20100292855) in view of Spooren et al (US PUB. 20150112751, herein Spooren) in further view of Streeter et al (US PUB. 20140279361, herein Streeter) in further view of Fukubayashi et al (US PUB. 20160226250, herein Fukubayashi). 

Regarding claims 1 and 10, Kintner-Meyer teaches A method/system for managing energy in a controllable device, the method comprising: 
determining a plurality of future energy prices for a plurality of time periods, wherein each of the future energy prices represents a price of a unit of energy over a predetermined time period (0024 “the price information may describe hourly prices of the electrical energy over a future twenty-four hour period”); 
determining a duration to charge a controllable device 0023, 0028 lines 16-21, “if the price information describes prices of a future twelve-hour period with half-hour granularity, controller 20 may select a charging window based on half-hour segments of time (e.g., 8:30 PM to 2:30 AM)”, The duration is the half hour segment. The battery is the controllable device); 
correlating the duration to charge the controllable device with at least one predetermined time period based at least in part on the price per unit energy over the at least one predetermined time period (0028 lines 16-21, “if the price information describes prices of a future twelve-hour period with half-hour granularity, controller 20 may select a charging window based on half-hour segments of time (e.g., 8:30 PM to 2:30 AM)”); 
and directing a utility to charge the controllable device at the at least one predetermined time period (0047, 0028 “battery charging apparatus 14 may be connected to electrical power distribution system 10 at 3:00 PM and controller 20 may determine (e.g., using a present state of charge of rechargeable battery 16) that rechargeable battery 16 should be charged for six hours” The electrical power distribution system corresponds to the utility and is used to charge the battery at certain times.)
Kinter-Meyer does not teach determining a duration to discharge the controllable device by determining a current discharge capacity of the controllable device and dividing the current discharge capacity by a future discharge demand on the controllable device and correlating the duration to discharge the controllable device with at least two non- sequential predetermined time periods based at least in part on the plurality of future energy prices including the price per unit energy over the at least two non-sequential predetermined time periods and wherein correlating the duration to discharge comprises determining a discharge strike price, the discharge strike price being determined by sorting the plurality of future energy prices for the plurality of time periods in an order from the highest price to the lowest price and starting discharging from the time period with the highest price until the discharge duration is fulfilled. 
Spooren teaches determining a duration to discharge the controllable device (0102, “predicted duration of charging and discharging, which may be set as a predetermined time period”) by determining a current discharge capacity of the controllable device (0083 “if the current charge is greater than 50%, then the next cycle should discharge the batteries”) [and dividing the current discharge capacity by a] future discharge demand on the controllable device (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time” 0008 “price varies in a generally inverse relation to the expected demand, so that electricity is expensive at times of high demand (or, rather, at anticipated times of high demand) and is cheaper at anticipated times of lower demand.” The algorithm determines the discharging based on future price. 0008 teaches that price is indicative of demand and therefore discharging is done based on price which is indicative of the discharge demand.);
correlating the duration to discharge the controllable device with at least two non- sequential predetermined time periods based at least in part on the plurality of future energy prices including the price per unit energy over the at least two non-sequential predetermined time periods (fig. 11, 0015 “validating a candidate…discharging occasion if the price difference between that candidate charging or discharging occasion and another later price in the pricing data”, 0082 “charging and discharging times are detected as alternating occasions…so that a charging occasion is followed by a discharging occasion, and a discharging occasion is followed by a charging occasion”, 0068 “the CPU 200 can derive an analytic indication of the current charging state of the batteries 160 based upon previously executed charging and discharging cycles…In general terms, if the batteries are more than 50% charged, the next cycle would normally be a discharging cycle.” 0076 “The pricing data used in these examples comprises a time sequence of data and relates to a nine-day period in an example market”, 0080 “The algorithm provides a method of controlling storage of electrical energy by charging and discharging and energy storage device in response to pricing data indicative of future prices of electrical energy over time and energy losses (for example, being indicated by an efficiency measure Eff) caused by charging and discharging the energy storage device.”, 0018, Discharge durations are based on the price at the time periods. 0068 teaches multiple discharge cycles based on battery level. Following for example a discharge duration, a charge duration takes place next and therefore, the plurality of discharging durations are non-sequential. Decisions are based on pricing data that are indicative on future prices of electrical energy.)
wherein correlating the duration to discharge comprises determining a discharge strike price (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time”, The price where the energy is discharged is the strike price.)
It would have been obvious to one of ordinary skill in the art to have modified the price based charging of a battery teachings of Kintner-Meyer with the price based discharging method of a battery teachings of Spooren et al because “creating an algorithm that will schedule the correct charging and discharging time from a predicted (or upfront auctioned) price table is not a straightforward task. Embodiments can at least alleviate this problem.” (0018). 
Kinter-Meyer and Spooren do not teach and dividing the current discharge capacity by a future discharge demand and the discharge strike price being determined by sorting the plurality of future energy prices for the plurality of time periods in an order from the highest price to the lowest price and starting discharging from the time period with the highest price until the discharge duration is fulfilled.
Kinter-Meyer and Spooren do not teach and dividing the current discharge capacity by a future discharge demand on the controllable device, the discharge strike price being determined by sorting the plurality of future energy prices for the plurality of time periods in an order from the highest price to the lowest price and starting discharging from the time period with the highest price until the discharge duration is fulfilled.
Streeter teaches the discharge strike price being determined by sorting the plurality of future energy prices for the plurality of time periods in an order from the highest price to the lowest price (0067 “The term "quantile" can refer to a data point taken at a particular interval of a distribution. The distribution can be divided up into q substantially equally sized subsets. Thus, if q=4, the distribution is divided into four substantially equally sized subsets. The lower quantile (the lower quartile in this example) is the highest value of the subset at the lowest portion of the range (i.e., the 25.sup.th percentile) and the upper quantile (the upper quartile in this example) is the lowest value of the subset at the highest portion of the range (i.e., the 75.sup.th percentile).” Values are listed in order based on prices as explained by the quartiles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the price based chagrining of a battery teachings of Kintner-Meyer and the price based discharging method of a battery teachings of Spooren with the system for managing charging and discharging of an energy storage device of Streeter since Streeter teaches a means for achieving profit when selling energy (0012). 
Kinter-Meyer, Spooren and Streeter do not teach dividing the current discharge capacity by a future discharge demand on the controllable device and starting discharging from the time period with the highest price until the discharge duration is fulfilled.
Fukubayashi teaches and dividing the current discharge capacity by a future discharge demand on the controllable device (0072 “the discharging schedule generation unit 13 generates a discharging schedule in which an upper limit of power discharged from a storage battery or an upper limit of the amount of power is determined for each of a plurality of discharging time periods obtained by division for each unit time, using power purchasing price information and remaining discharge capacity information.”, 0016)
the discharge strike price being determined by sorting the plurality of future energy prices for the plurality of time periods in an order from the highest price to the lowest price (taught by Streeter as shown above) and starting discharging from the time period with the highest price until the discharge duration is fulfilled (0065 “The discharging schedule generation unit 13 can determine a larger upper limit for a discharging time period having a relatively high power purchasing price. For example, when a first discharging time period and a second discharging time period having a power purchasing price lower than that for the first discharging time period are present, the discharging schedule generation unit 13 can determine a larger upper limit for the first discharging time period than for the second discharging time period.”, 0016 “limit of an amount of power discharged from the storage battery for each of discharging time periods divided for each unit time, on the basis of remaining discharge capacity information indicating an amount of power that can be supplied to a load from the storage battery.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the price based chagrining of a battery teachings of Kintner-Meyer and the price based discharging method of a battery teachings of Spooren with the system for managing charging and discharging of an energy storage device of Streeter since Streeter teaches a means for achieving profit when selling energy (0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the price based chagrining of a battery teachings of Kintner-Meyer, the price based discharging method of a battery teachings of Spooren and the system for managing charging and discharging of an energy storage device of Streeter with the time division price based discharging schedule teachings of Fukubayashi since Fukubayashi teaches a means for generating efficient discharging schedule based on price and time (0093, 0016). 

Regarding claim 10, Kintner-Meyer further teaches a remote computing device communicatively coupled to the controllable device (0023), the remote computing device comprising a processor and a computer readable and executable instruction set (fig. 2, 0031).

Regarding claims 2 and 11, Kintner-Meyer, Spooner, Streeter, and Fukubayashi teach the method/system of claim 1/10.
Kintner-Meyer further teaches wherein determining the duration to charge the controllable device comprises calculating a current charge capacity of the controllable device (0029 “controller 20 may access other information for use in controlling the rate and/or time of charging…controller 20 may communicate with charger 18 to access information related to a current charge state of rechargeable battery 16…and/or a capacity of rechargeable battery 16”)

Regarding claim 3 and 12, Kintner-Meyer, Spooner, Streeter, and Fukubayashi teach the method/system of claim 1/10.
Kintner-Meyer further teaches wherein determining the duration to charge the controllable device further comprises determining a future charge demand (0030 “Controller 20 may also access user-inputted information (e.g., a desired point in time in the future for the battery 16 to be fully charged) to control the… time of charge”).
Regarding claims 9 and 18, Kintner-Meyer, Spooner, Streeter, and Fukubayashi teach the method/system of claim 1/10.
Kintner-Meyer further teaches wherein correlating the duration to charge comprises determining a charge strike price (0028 “Controller 20 may determine, based on the price information, that charging rechargeable battery 16 from 9:00 PM to 3:00 AM will result in the lowest possible cost available during the twenty-four hour period”, The strike price is the price between the time frame.)

Regarding claim 19, Kintner-Meyer, Spooner, Streeter, and Fukubayashi teach the system of claim 10. 
Kintner-Meyer further teaches wherein causing the processor to correlate the duration to charge comprises sorting the plurality of future energy prices by the price of the unit energy (0095, table B which follows 0095 shows the plurality of future energy prices in a table. These are future prices because as explained in 0095, these prices are used to determine desired charge times.) and determining a charge strike price (0028 “Controller 20 may determine, based on the price information, that charging rechargeable battery 16 from 9:00 PM to 3:00 AM will result in the lowest possible cost available during the twenty-four hour period”, The strike price is the price between the time frame.)

Regarding claim 20, Kintner-Meyer teaches A method for managing energy in a controllable device, the method comprising: 
determining a plurality of future energy prices for a plurality of time periods, wherein each of the future energy prices represents a price of a unit of energy over a predetermined time period (0024 “the price information may describe hourly prices of the electrical energy over a future twenty-four hour period”);
calculating a current charge capacity of a controllable device (0029 “controller 20 may access other information for use in controlling the rate and/or time of charging…controller 20 may communicate with charger 18 to access information related to a current charge state of rechargeable battery 16…and/or a capacity of rechargeable battery 16”); 
determining a future charge demand for the controllable device (0030 “Controller 20 may also access user-inputted information (e.g., a desired point in time in the future for the battery 16 to be fully charged) to control the… time of charge”); 
determining a duration to charge the controllable device based at least in part on the calculated current charge capacity (0029 “controller 20 may access other information for use in controlling the rate and/or time of charging…controller 20 may communicate with charger 18 to access information related to a current charge state of rechargeable battery 16…and/or a capacity of rechargeable battery 16”) and the determined future charge demand of the controllable device (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time” 0008 “price varies in a generally inverse relation to the expected demand, so that electricity is expensive at times of high demand (or, rather, at anticipated times of high demand) and is cheaper at anticipated times of lower demand.” The algorithm determines the discharging based on future price. 0008 teaches that price is indicative of demand and therefore discharging is done based on price which is indicative of the discharge demand.);
correlating the duration to charge the controllable device with a first at least one predetermined time period based at least in part on the price per unit energy over the first at least one predetermined time period (0028 lines 16-21, “if the price information describes prices of a future twelve-hour period with half-hour granularity, controller 20 may select a charging window based on half-hour segments of time (e.g., 8:30 PM to 2:30 AM)” The time when the charging is done is the first time period.);  
 determining a charge strike price based at least in part on the price per unit energy over the first at least one predetermined time period (0028 “Controller 20 may determine, based on the price information, that charging rechargeable battery 16 from 9:00 PM to 3:00 AM will result in the lowest possible cost available during the twenty-four hour period”, The strike price is the price between the time frame.);
directing a utility to charge the controllable device at the first at least one predetermined time period (0047, 0028 “battery charging apparatus 14 may be connected to electrical power distribution system 10 at 3:00 PM and controller 20 may determine (e.g., using a present state of charge of rechargeable battery 16) that rechargeable battery 16 should be charged for six hours” The electrical power distribution system corresponds to the utility and is used to charge the battery at certain times.)
Kintner-Meyer does not teach calculating a current discharge capacity of the controllable device, determining a future discharge demand for the controllable device, determining a duration to discharge the controllable device by determining a current discharge capacity of the controllable device and dividing the current discharge capacity by a future discharge demand on the controllable device, correlating the duration to discharge the controllable device with a second at least one predetermined time period based at least in part on the price per unit energy over the second at least one predetermined time period, determining a discharge strike price based at least in part on the price per unit energy over the second at least one predetermined time period, and directing the controllable device to discharge at the second at least one predetermined time period, wherein correlating the duration to discharge comprises determining a discharge strike price, the discharge strike price being determined by sorting the plurality of future energy prices for the plurality of time periods in an order from the highest price to the lowest price and starting discharging from the time period with the highest price until the discharge duration is fulfilled.
Spooner teaches calculating a current discharge capacity of the controllable device (0083 “if the current charge is greater than 50%, then the next cycle should discharge the batteries”); 
determining a future discharge demand for the controllable device (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time” 0008 “price varies in a generally inverse relation to the expected demand, so that electricity is expensive at times of high demand (or, rather, at anticipated times of high demand) and is cheaper at anticipated times of lower demand.” The algorithm determines the discharging based on future price. 0008 teaches that price is indicative of demand and therefore discharging is done based on price which is indicative of the discharge demand.); 
determining a duration to discharge the controllable device (0102, “predicted duration of charging and discharging, which may be set as a predetermined time period”)  by determining a current discharge capacity of the controllable device (0083 “if the current charge is greater than 50%, then the next cycle should discharge the batteries”)
a future discharge demand on the controllable device (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time” 0008 “price varies in a generally inverse relation to the expected demand, so that electricity is expensive at times of high demand (or, rather, at anticipated times of high demand) and is cheaper at anticipated times of lower demand.” The algorithm determines the discharging based on future price. 0008 teaches that price is indicative of demand and therefore discharging is done based on price which is indicative of the discharge demand.);
correlating the duration to discharge the controllable device with at least two non-sequential predetermined time periods based at least in part on the plurality of future energy process including the price per unit energy over the at least two non-sequential predetermined time periods (fig. 11, 0015 “validating a candidate…discharging occasion if the price difference between that candidate charging or discharging occasion and another later price in the pricing data”, 0082 “charging and discharging times are detected as alternating occasions…so that a charging occasion is followed by a discharging occasion, and a discharging occasion is followed by a charging occasion”, 0068 “the CPU 200 can derive an analytic indication of the current charging state of the batteries 160 based upon previously executed charging and discharging cycles…In general terms, if the batteries are more than 50% charged, the next cycle would normally be a discharging cycle.” 0076 “The pricing data used in these examples comprises a time sequence of data and relates to a nine-day period in an example market”, 0080 “The algorithm provides a method of controlling storage of electrical energy by charging and discharging and energy storage device in response to pricing data indicative of future prices of electrical energy over time and energy losses (for example, being indicated by an efficiency measure Eff) caused by charging and discharging the energy storage device.” Discharge durations are based on the price at the time periods. 0068 teaches multiple discharge cycles based on battery level. Following for example a discharge duration, a charge duration takes place next and therefore, the plurality of discharging durations are non-sequential. Decisions are based on pricing data that are indicative on future prices of electrical energy.)
determining a discharge strike price based at least in part on the price per unit energy over the at least two non-sequential predetermined time periods (0015 “validating a candidate…discharging occasion if the price difference between that candidate charging or discharging occasion and another later price in the pricing data”, 0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time”, 0068, 0076, 0082);
and directing the controllable device to discharge at the at least two non-sequential predetermined time periods (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device”, 0068, 0076, 0082).
wherein correlating the duration to discharge comprises determining a discharge strike price (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time”, The price where the energy is discharged is the strike price),
It would have been obvious to one of ordinary skill in the art to have modified the price based charging of a battery teachings of Kintner-Meyer with the price based discharging method of a battery teachings of Spooren et al because “creating an algorithm that will schedule the correct charging and discharging time from a predicted (or upfront auctioned) price table is not a straightforward task. Embodiments can at least alleviate this problem.” (0018)
While Spooren does teach the current discharge capacity and a future discharge demand as shown above, Kintner-Meyer and Spooren does not teach a current discharge capacity of the controllable device and dividing the current discharge capacity by a future discharge demand on the controllable device and wherein correlating the duration to discharge comprises determining a discharge strike price, the discharge strike price being determined by sorting the plurality of future energy prices for the plurality of time periods in an order from the highest price to the lowest price and starting discharging from the time period with the highest price until the discharge duration is fulfilled.
Streeter teaches the discharge strike price being determined by sorting the plurality of future energy prices for the plurality of time periods in an order from the highest price to the lowest price (0067 “The term "quantile" can refer to a data point taken at a particular interval of a distribution. The distribution can be divided up into q substantially equally sized subsets. Thus, if q=4, the distribution is divided into four substantially equally sized subsets. The lower quantile (the lower quartile in this example) is the highest value of the subset at the lowest portion of the range (i.e., the 25.sup.th percentile) and the upper quantile (the upper quartile in this example) is the lowest value of the subset at the highest portion of the range (i.e., the 75.sup.th percentile).” Values are listed in order based on prices as explained by the quartiles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the price based chagrining of a battery teachings of Kintner-Meyer and the price based discharging method of a battery teachings of Spooren with the system for managing charging and discharging of an energy storage device of Streeter since Streeter teaches a means for achieving profit when selling energy (0012). 
Kinter-Meyer, Spooren and Streeter do not teach dividing the current discharge capacity by a future discharge demand on the controllable device and starting discharging from the time period with the highest price until the discharge duration is fulfilled.
Fukubayashi teaches dividing the current discharge capacity by a future discharge demand on the controllable device (0072 “the discharging schedule generation unit 13 generates a discharging schedule in which an upper limit of power discharged from a storage battery or an upper limit of the amount of power is determined for each of a plurality of discharging time periods obtained by division for each unit time, using power purchasing price information and remaining discharge capacity information.”, 0016)
the discharge strike price being determined by sorting the plurality of future energy prices for the plurality of time periods in an order from the highest price to the lowest price (taught by Streeter as shown above) and starting discharging from the time period with the highest price until the discharge duration is fulfilled (0065 “The discharging schedule generation unit 13 can determine a larger upper limit for a discharging time period having a relatively high power purchasing price. For example, when a first discharging time period and a second discharging time period having a power purchasing price lower than that for the first discharging time period are present, the discharging schedule generation unit 13 can determine a larger upper limit for the first discharging time period than for the second discharging time period.”, 0016 “limit of an amount of power discharged from the storage battery for each of discharging time periods divided for each unit time, on the basis of remaining discharge capacity information indicating an amount of power that can be supplied to a load from the storage battery.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the price based chagrining of a battery teachings of Kintner-Meyer, the price based discharging method of a battery teachings of Spooren and the system for managing charging and discharging of an energy storage device of Streeter with the time division price based discharging schedule teachings of Fukubayashi since Fukubayashi teaches a means for generating efficient discharging schedule based on price and time (0093, 0016).
Regarding claim 21, Kintner-Meyer, Spooner, Streeter, and Fukubayashi teach the method of claim 1. 
Spooren further teaches further comprising directing the controllable device to discharge at the at least two non-sequential predetermined time periods (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device”, 0068, 0076, 0082).

Regarding claim 22, , Kintner-Meyer, Spooner, Streeter, and Fukubayashi teach the system of claim 10.
Spooner further teaches wherein the computer readable and executable instruction set, when executed, further causes the processor to direct the controllable device to discharge at the at least two non-sequential predetermined time periods (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device”, 0068, 0076, 0082).

Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintner-Meyer (US PUB. 20100292855) in view of Spooren et al (US PUB. 20150112751, herein Spooren) in further view of Streeter et al (US PUB. 20140279361, herein Streeter) in further view of Fukubayashi et al (US PUB. 20160226250, herein Fukubayashi) in further view of Tomita et al (US PUB. 20110238232, herein Tomita). 

Regarding claim 23, Kintner-Meyer, Spooner, Streeter and Fukubayashi teach the method of claim 1. 
Kintner-Meyer, Spooner, Streeter and Fukubayashi do not teach wherein the controllable device is a water heater.
Tomita teaches wherein the controllable device is a water heater (0060 “a thermal storage operation state of the electric water heater 113”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kintner-Meyer, Spooner, Streeter and Fukubayashi with the storage device being a water heater since this allows for a storage system without the initial costs of installing new equipment that a home did not already have (0005).   

Regarding claim 24, Kintner-Meyer, Spooner, Streeter and Fukubayashi teach the system of claim 10. 
Kintner-Meyer, Spooner, Streeter and Fukubayashi do not teach wherein the controllable device is a thermal storage device.
Tomita teaches wherein the controllable device is a thermal storage device (0060 “a thermal storage operation state of the electric water heater 113”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Kintner-Meyer, Spooner, Streeter and Fukubayashi with the storage device being a water heater of Tomita since this allows for a storage system without the initial costs of installing new equipment that a home did not already have (0005).   

Relevant Prior Art 
	Naito (US PUB. 20160232458) has been deemed relevant prior art since Naito teaches a means for discharge planning based on price and time. 

Response to Arguments
Applicant’s arguments, filed 02/25/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kintner-Meyer (US PUB. 20100292855) in view of Spooren et al (US PUB. 20150112751, herein Spooren) in further view of Streeter et al (US PUB. 20140279361, herein Streeter) in further view of Fukubayashi et al (US PUB. 20160226250, herein Fukubayashi).
Applicant argues that Streeter fails to disclose “starting discharging from the time period with the highest price until the discharge duration is fulfilled” on page 8. 
Due to amendments to the claim, Fukubayashi has been introduced. Fukubayashi teaches an example where a first time period has a highest price and a discharging operation begins then and continues on into a second period (0065). Fukubayashi further teaches that there are discharge capacity limits and that there are discharge durations that are to be fulfilled (0016, 0064-0065). 
Claims 10 and 20 recite similar limitations and are rejected for similar reasons. Claims dependent on claims 1, 10 and 20 are rejected due to their dependency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116